Exhibit 10.19.9

2014 DECLARATION OF SECOND AMENDMENT TO
OLD DOMINION FREIGHT LINE, INC. DIRECTOR PHANTOM STOCK PLAN
THIS 2014 DECLARATION OF SECOND AMENDMENT, is made effective as of the 7th day
of August, 2014, by Old Dominion Freight Line, Inc. (the “Company”), to the
Company’s Director Phantom Stock Plan, as amended through February 20, 2014 (the
“Plan”).
R E C I T A L S:
WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 2.19 of the Plan to conform the definition of “Fair Market Value” to the
definition of such term in the Old Dominion Freight Line, Inc. 2012 Phantom
Stock Plan; and
WHEREAS, the Company desires to evidence such amendment by this Declaration of
Second Amendment.
NOW, THEREFORE, IT IS DECLARED that upon approval of this Declaration of Second
Amendment by the Board of Directors effective August 7, 2014, the Plan shall be
and hereby is amended as follows:
1. Amendment to Section 2.19. Section 2.19 of the Plan is hereby amended by
deleting in its entirety Section 2.19 of the Plan in its current form and
substituting therefor the following:
 
2.19.
“Fair Market Value” of a share of Common Stock as of a given date shall be
established in good faith by the Administrator. The Administrator may in its
discretion use (i) the 50-day moving average of a share of Common Stock as
reported on the principal stock exchange on which shares of the Common Stock are
then traded (with such 50-day averaging period ending on the trading day
immediately preceding such given date), or (ii) any other method as the
Administrator may determine in good faith.

2. Continued Effect. Except as set forth herein, the Plan shall be unchanged and
shall remain in full force and effect.
IN WITNESS WHEREOF, this Declaration of Second Amendment is executed on behalf
of Old Dominion Freight Line, Inc. effective as of the day and year first above
written.
 
 
 
 
OLD DOMINION FREIGHT LINE, INC.
 
 
BY:
 
/s/ David S. Congdon
 
 
David S. Congdon
 
 
President and Chief Executive Officer

 
 
ATTEST:
 
/s/ Ross H. Parr
Ross H. Parr
Secretary
 
[Corporate Seal]


